Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 was filed before the mailing date of the Non-final rejection on 1/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 103 ” has been used to designate both sealing resin and 4th conductive portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “POWER SEMICONDUCTOR DEVICE ATTACHED TO A CONDUCTIVE MEMBER WITH A CONCAVE AND CONVEX PORTIONS ”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “ a first procedure 
In claim 1, the phrase “ a second procedure in which the power semiconductor device is disposed in a top of the convex portion to face the concave portion of the first surface” is vague and indefinite since it is not clear how the power semiconductor device in the convex portion  because in the drawings the power device is wider than the convex portion.  
 In claim 1, the phrase “ a portion where the concave portion is not formed ” is vague and indefinite since it is not clear where “ a portion ” is located. 
In claim 1, the phrase “ a third procedure in which at least the concave portion is filled with a sealing material ” is vague and indefinite since it is not clear what structure is used in the third procedure to fill the concave portion.
In claim 10, the phrase “ is concave from the first surface, and a second region which protrudes from the concave bottom of the first region ” is vague and indefinite since the language is confusing and unclear what applicant is trying to make claim to the protruding portion.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.











AC/January 21, 2022					 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897